367 F.3d 1167
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff,v.PACIFIC MARITIME ASSOCIATION, Defendant — Appellant, andInternational Longshore Workers Union, Local # 8, Defendant,v.Teresa Jones, Plaintiff-Intervenor — Appellee.
No. 02-35536.
United States Court of Appeals, Ninth Circuit.
May 14, 2004.

Kathryn Olson, Seattle, WA, for Plaintiff.
Bradley F. Tellam, Esq., Robert Lane Carey, Barran Liebman, Portland, OR, for Defendant-Appellant.
Robert Steven Remar, Esq., Leonard, Carder, Nathan, Zuckerman, Ross, Chin & Remar, San Francisco, CA, Harlan Bernstein, Esq., Jolles & Bernstein, PC, Portland, OR, for Defendant.
Thane Walker Tienson, Esq., Copeland, Landye, Bennett & Wolf, LLP, Portland, Richard A. Kasson, Kasson & Paulson, Lake Oswego, OR, for Plaintiff-Intervenor-Appellee.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.